         Case 17-10433           Doc 71      Filed 03/13/19 Entered 03/13/19 14:24:12                    Desc Main
                                                Document Page 1 of 1
                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION
In re: Michael A Curry                                          )        Case no. 17-10433
       Debra S Curry                                            )
                                                                         Chapter 13
                                                                )
                                              Debtors           )        Judge: A. Benjamin Goldgar
                                                                )
                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Michael A Curry                                                                Sulaiman Law Group
     Debra S Curry                                                                  2500 S Highland Ave #200
     214 Chesapeake Bay                                                             Lombard,IL 60148
     Winthrop Harbor, IL 60096

    Please take notice that on Friday, April 12, 2019 at 10:00 am, a representative of this office shall appear before the
    Honorable Judge A. Benjamin Goldgar at the Park City Branch Court, 301 Greenleaf Ave, Rm B, Park City, IL 60085
    and present the motion set forth below. Your rights may be affected. You should read these papers carefully and
    discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
    may wish to consult one.)

    I certify that this office caused a copy of this notice to be delivered to the above listed debtors by depositing it in the
    U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system
    on Thursday, March 14, 2019.
                                                                              /s/ Louise Karmia

                                                                            For: Glenn Stearns, Trustee

               MOTION TO DISMISS FOR NON COMPLIANCE OF THE CONFIRMED PLAN
    Now comes Glenn Stearns, Chapter 13 Trustee, and requests that the discharge of the above referenced case pursuant
    to 11 U.S.C §1307(c) and Bankruptcy Rule 3015 and in support thereof, states the following:

          1. On March 31, 2017, the debtors filed a petition under Chapter 13.
          2. On December 01, 2017, the Plan was confirmed for 60 months with payments of $1,941.00 with unsecured
             creditors receiving 77.00%.
          3. The debtors plan provides that: Debtors shall submit a copy of their W2's, 1099's and tax returns to the
             Trustee each year by April 30th. Should the Debtors income increase, the Debtors shall file a motion to
             modify plan to increase payments to the Trustee accordingly.
          4. The debtors are in non-compliance under the terms of the confirmed plan for failure to provide their 2017
             W2's, 1099's, and tax return.

    WHEREFORE, the Trustee prays that this case be dismissed pursuant to Section 1307(c) and for other and further
    relief, as this court deems proper.

                                                                            Respectfully Submitted;

                                                                            /s/ Glenn Stearns
                                                                            For: Glenn Stearns, Trustee
    Glenn Stearns, Trustee
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
